Filed 05/03/21                              Case 21-02005                       Doc 104



       1                                      FOR PUBLICATION

       2

       3                            UNITED STATES BANKRUPTCY COURT

       4                            EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                    Case No. 20-23726-A-11
       7   AME ZION WESTERN EPISCOPAL
           DISTRICT,
       8
                           Debtor.
       9

      10
           AME ZION CHURCH OF PALO ALTO, INC.,       Adv. No. 21-2005-A
      11
                           Plaintiff,                WRB-1
      12
                  V.                                 MEMORANDUM
      13
           AME ZION WESTERN EPISCOPAL
      14   DISTRICT, a California Corporation
           et al.,
      15
                           Defendants.
      16

      17

      18                        Argued and submitted on April 21, 2021

      19                              at Sacramento, California

      20            Honorable Fredrick E. Clement, Bankruptcy Judge Presiding

      21

      22

      23         Appearances:     Edward D. Johnson, Elspeth V. Hansen,
                                  Glenn K. Vanzura, Monique J. Mulcare,
      24                          Mayer Brown LLP for AME Zion Church of
                                  Palo Alto, Inc.; Steven M. Morger, Wendel
      25                          Rosen LLP for Yosemite Capital, LLC, Roger
                                  Wendleken Revocable Living Trust, Brad
      26                          Evans and Matthew Hill

      27

      28
Filed 05/03/21                               Case 21-02005                                  Doc 104



      1          Subsequent encumbrancers have priority over a prior interest if

      2    they gave consideration, acted without notice, and first recorded

      3    their interest.       For five decades, AME Zion Church owned, and used,

      4    3549 Middlefield Road, Palo Alto, as a place of worship.        Under false

      5    pretenses, AME Zion deeded it to a third party, who then borrowed

      6    against it.       The deed was facially irregular, and the church remained

      7    in possession of the property.       Did the lenders have notice of the

      8    church’s interest?

      9    I.    FACTS

     10          A.      AME Zion Church of Palo Alto
     11          Founded in 1918, the AME Zion Church of Palo Alto, Inc. (“AME

     12    Zion Palo Alto”) is among that city’s oldest churches. 1      It serves a

     13    “diverse mix of cultures from varying socioeconomic and generational

     14    backgrounds.”       Compl. 16:16-19, ECF No. 1.   The church has “115 active

     15    members, 220 regular in-person congregants” and enjoys a robust

     16    internet presence, i.e., 800-1,000 Facebook viewers on an average

     17    Sunday.     Id.    Its local spiritual head is Pastor-in-Charge Kaloma A.

     18    Smith.     AME Zion Palo Alto’s principal place of worship is 3549

     19    Middlefield Road, Palo Alto, California (“3549 Middlefield Road”).          It

     20    is a hierarchical, rather than a congregational, church. 2

     21          B.      The African Methodist Episcopal Zion Church
     22          AME Zion Palo Alto is a subordinate part of The African Methodist

     23

     24
           1 It is also known as “University AME Zion Church.”
           2 “[A] hierarchical church is one in which individual churches are ‘organized
           as a body with other churches having similar faith and doctrine[, and] with a
     25
           common ruling convocation or ecclesiastical head’ vested with ultimately
           ecclesiastical authority over the individual congregations and members of the
     26    entire organized church....In contrast, a congregational church is defined as
           one ‘strictly independent of other ecclesiastical associations, and [one
     27    that] so far as church government is concerned owes no fealty or obligation
           to higher authority.” Concord Christian Center v. Open Bible Standard
     28    Churches, 132 Cal.App.4th 1396, 1409 (2005).
                                                    2
Filed 05/03/21                             Case 21-02005                                  Doc 104



      1    Episcopal Zion Church (“Denomination”).      Governance is shared among

      2    the national denomination, districts, and local churches. 3

      3          The General Conference is the denomination’s “supreme legislative

      4    body,” Id., at 11:10-14.    It meets once every four years.     Between

      5    meetings, the Denomination is overseen by the Board of Bishops.

      6          The Denomination is divided into geographic areas, known as

      7    “Episcopal Districts.”    There are twelve such districts within the

      8    United States.    Each district is overseen by a bishop.     Within each

      9    district lay leaders, known as “Presiding Elders,” act as

     10    intermediaries between the local Pastor-in-Charge, the local church,

     11    the bishop and the Denomination.     Each Presiding Elder meets regularly

     12    with the Pastor-in-Charge and presides over the “Quarterly

     13    Conference,” which is a once-every-three-month “meeting of the

     14    congregation’s key leaders and all of its clergy” of each local

     15    church.    Id., at 12:12-28. All other local committees and boards,

     16    e.g., the Board of Trustees (which is responsible for church property)

     17    operate under the direction and in submission to the authority of the

     18    local Quarterly Conference.

     19          C.    The Book of Discipline
     20          The Book of Discipline is the governing instrument for laws,

     21    plan, polity and process within the Denomination and its authority

     22    transcends church hierarchy.

     23          As relevant here, three portions of The Book of Discipline govern

     24    the acquisition, title, and encumbrance of church properties.        First,

     25    real property is held in trust for the Denomination and is subject to

     26
           3 The complaint suggests a four-level hierarchy: denomination; regional
     27    subdivisions (known as “Annual Conferences”); districts; and local churches.
           Id., at 11:8-13:2. At oral argument, plaintiff’s counsel described a three-
     28    level structure.
                                                  3
Filed 05/03/21                          Case 21-02005                               Doc 104



      1    Denominational control.

      2          All assets owned by an African Methodist Episcopal Church,
                 whether incorporated, unincorporated, or abandoned:
      3
                 (a) Shall be held by the trustees of the church in trust
      4          for the African Methodist Episcopal Zion Church; and
      5          (b) Are subject to The [Book of] Discipline, usage, and
                 ministerial appointments of The African Methodist Episcopal
      6          Zion Church, as from time to time authorized and declared
                 by the General Conference of said church.
      7
           The Book of Discipline, para. 391.4 (2016); Compl., at 14:11-15
      8
           (emphasis added).
      9
                 Second, deeds to church-owned properties must contain a “trust
     10
           clause,” which puts transferees and lenders on notice that the land is
     11
           held in trust for the Denomination.
     12
                 In trust that said premises shall be used, kept[,]
     13          maintained, and disposed of as a place divine worship for
                 the use of the ministry, and membership of The African
     14          Methodist Episcopal Zion Church in America, subject to the
                 provisions of [T]he [Book of] Discipline, usage, and
     15          ministerial appointments of said church, as from time to
                 time authorized and declared by the General Conference of
     16          said church, and by the Annual Conference within whose
                 boundaries the said premises are situated. This provision
     17          is solely for the benefit of the grantee, and the grantor
                 reserved (sic) no right or interest in said premises.
     18
           The Book of Discipline, para. 394 (2016); Compl., at 14:20-25
     19
           (emphasis added).
     20
                 Third, The Book of Discipline provides a specific multiple-level
     21
           approval process for any disposition of church-owned real property.
     22
                 The Trustees shall not in any case whatsoever dispose of
     23          church property by sale or otherwise [1] without the
                 consent of the majority of the members in full connection,
     24          [2] expressed by vote in a meeting called for that purpose,
                 of which due notice has been given. Provided, however,
     25          that no congregation, Pastor, nor trustee board or agent of
                 the congregation shall mortgage or sell any property of The
     26          A. M. E. Zion Church [3] without confirmation of the
                 Quarterly Conference and [4] written consent of the Bishop
     27          of the district or the Annual Conference.
     28
                                                 4
Filed 05/03/21                            Case 21-02005                                 Doc 104



      1    The Book of Discipline, para. 398 (2016); Compl., at 13:9-12 (emphasis

      2    added).

      3          D.     3549 Middlefield Road
      4          By quitclaim deed in 1963, AME Zion Palo Alto acquired the raw

      5    land on which its sanctuary sits, i.e., 3549 Middlefield Road, Palo

      6    Alto, from the Denomination.    That deed did not contain the “in trust”

      7    restriction described in The Book of Discipline.

      8          AME Zion Palo Alto obtained construction financing and, in 1965-

      9    1966, constructed its sanctuary.     Over time, the congregation retired

     10    the debt against the property and, since that date, the property has

     11    remained free and clear of encumbrances.

     12           From the completion of construction through the present day, AME

     13    Zion Palo Alto has occupied the sanctuary, as well as ancillary

     14    buildings, located at 3549 Middlefield Road, and has provided

     15    spiritual guidance and personal support to persons of faith.

     16          E.     Bishop Staccato Powell and AME Zion Western Episcopal
                        District
     17

     18          In 2016, Staccato Powell was selected to head the “Western

     19    Episcopal District of The African Method Episcopal Zion Church”

     20    (“Western Episcopal District”).      Id., at 12:4-11.   The Western

     21    Episcopal District is large and extends from southern California to

     22    Alaska and also includes Arizona, Colorado, Oregon, and Washington.

     23          Within three months after his ascension, Bishop Powell

     24    incorporated an adjunct religious corporation to existing church

     25    hierarchy.    Known as the “AME Zion Western Episcopal District” (“the

     26    Debtor”), it was not sanctioned by the Denomination and is not

     27    coextensive with the district, “Western Episcopal District of The

     28    African Methodist Episcopal Zion Church.”      Bishop Powell served as the
                                                  5
Filed 05/03/21                            Case 21-02005                                Doc 104



      1    Debtor’s Chief Executive Officer; others served as its subordinate

      2    officers.

      3          Bishop Powell taught that congregants and local churches should

      4    increase their tithing and should pool their resources as a means of

      5    growing the ministry within the district and aiding “struggling

      6    churches.”    Bishop Powell offered a previously unheard of construction

      7    of The Book of Discipline, which “required each local church to sign

      8    over its property to the Debtor.”    Id., at 17:17-19 (emphasis added).

      9          Some churches acquiesced to Bishop Powell’s request to sign over

     10    church property to this newly created entity; others did not.      Not to

     11    be deterred, in 2016-2017, Bishop Powell removed each of the Presiding

     12    Elders within the district, which in turn precluded convening

     13    Quarterly Conferences.

     14          F.     3549 Middlefield Road Deeded to Bishop Powell’s Newly
                        Created Entity and Then Used as Collateral
     15

     16          Bishop Powell pressed AME Zion Palo Alto to transfer 3549

     17    Middlefield Road to his newly created entity, the Debtor, and

     18    represented to Pastor Smith that the property would be held in trust.

     19    The AME Zion Palo Alto Board of Trustees approved the transfer to the

     20    Debtor but did so on the condition that 3549 Middlefield Road “be held

     21    in trust” and that the deed specifically contain that restriction Id.,

     22    at 20:16-19.    The transfer was not approved by “consent of the

     23    majority of the members in full connection” or by the Quarterly

     24    Conference.

     25          In April 2018 Pastor Smith deeded (“the 2018 Deed”) 3549

     26    Middlefield Road to the newly created, unsanctioned Debtor, signing

     27    his name as “Rev. Kaloma Smith, Chief Executive Officer.”    That deed

     28    was recorded.    It did not contain the “in trust” restriction.    AME
                                                 6
Filed 05/03/21                              Case 21-02005                                  Doc 104



      1    Zion Palo Alto received no consideration for the deed.

      2          On October 27, 2019, Bishop Powell, acting through the debtor,

      3    obtained a $3.64 million loan from Yosemite Capital LLC, Brad Evans,

      4    Matthew Hill, and the Roger Wendelken Revocable Living Trust (“the

      5    October 27, 2019, Lenders”). 4    That loan was secured by a deed of trust

      6    against 3549 Middlefield Road.     AME Zion Palo Alto did not receive any

      7    of the proceeds of the October 27, 2019, Loan and, in fact, was

      8    unaware of its existence.

      9          G.   Aftermath
     10          In April 2020, Pastor Smith learned of the problem from a friend

     11    of the congregation.

     12          ...Pastor Smith received a call from a concerned and
                 reliable third party who indicated that (i) there was a
     13          mortgage on the property in the amount of $3.6 million
                 dollars, (ii) approximately $11,000,000 in mortgages had
     14          been taken on several churches, and (iii) the governing
                 body of the national church, the Board of Bishops, upon
     15          learning of Powell’s activities, had given Powell until
                 July 24, 2020, to clear all the debt and have in place a
     16          process to return the deeds of ownership to each of the
                 local churches.
     17

     18    Id., at 24:16-23.

     19          In July 2020, AME Zion Palo Alto received a Notice of Default for

     20    the October 2019 loan; according to that notice the note was past due

     21    in the amount of $235,730.00.

     22          In July 2020, the Denomination’s Board of Bishops sent a letter

     23    to “all AME Zion congregations and clergy” within the Western

     24    Episcopal District, stating that “a number of church properties”

     25
           4 Actually, 3549 Middlefield Road was used as collateral for three loans,
     26    known to the parties as: March 26, Deed of Trust; September 11 Deed of Trust;
           and October 27, Deed of Trust. Compl. 21:14-22, 22:1-8, 23:2-15. The March
     27    26 and September 11 Deeds of Trust were reconveyed, Id., at 22:15-18, Order,
           ECF No. 63. As a consequence, it is only the October 27 Deed of Trust that
     28    forms the basis of this dispute.
                                                   7
Filed 05/03/21                            Case 21-02005                                 Doc 104



      1    within the district “had been conveyed without approval of duly

      2    recorded votes of the local church Board of Trustees, the Quarterly

      3    Conference, and an officially called Members Meeting.”      Id., at 27:4-

      4    8.    The letter also indicated that some churches had “received

      5    foreclosure notices due to delinquent payments, that the Board of

      6    Bishops had met with Bishop Powell and that he “promised to bring this

      7    situation to an appropriate resolution.”       Id., at 27:9-14.

      8           In August 2020, the Board of Bishops sent all AME Zion churches

      9    within the Western Episcopal District a second, more direct letter,

     10    informing them of Bishop Powell’s improper conduct. Id., at 27:1-10.

     11           The procedures used [by Powell] to change local church
                  deeds and convey them to the Western Episcopal District did
     12           not conform to the process described in the AME Zion
                  Discipline; [and] therefore, it is the position of the
     13           Board of Bishops that all deeds must be restored to the
                  original language and any deed for church property must be
     14           consistent with our law.
     15    Id., 27:15-19 (emphasis added).

     16           A number of the churches who had deeded their properties to the

     17    Debtor received notices of default; at least one church lost its

     18    property to foreclosure, i.e., AME Zion San Bernardino.

     19           In August 2020, the Board of Bishops relieved Powell of his

     20    duties.

     21    II.    PROCEDURE

     22           In late July 2020, facing multiple foreclosures, the AME Zion

     23    Western Episcopal District filed for Chapter 11 protection.       In March

     24    2021, Jeffrey I. Golden was appointed the Chapter 11 trustee.

     25           AME Zion Palo Alto subsequently brought this adversary proceeding

     26    against the debtor, its officers, Bishop Staccato Powell, and the

     27    October 27, 2019 Lenders.   The complaint pleads five causes of action:

     28    (1) preliminary and permanent injunction; (2) declaratory relief; (3)
                                                 8
Filed 05/03/21                             Case 21-02005                                  Doc 104



      1    quiet title; (4) rescission; 5 and (5) fraud. 6

      2          The October 2019 lenders filed a Rule 12(b)(6) motion to dismiss

      3    the adversary proceeding against them.     They argue that they are bona

      4    fide encumbrancers for value and, therefore, their lien rights trump

      5    any interest AME Zion Palo Alto may have against the Debtor.        AME Zion

      6    Palo Alto opposes the motion.

      7    III. JURISDICTION

      8          As to the October 2019 Lenders, this court has jurisdiction, 28

      9    U.S.C. §§ 1334, 157 (a), (b) (1); General Order No. 182 of the U.S.

     10    District Court for the Eastern District of California, and this is a

     11    core proceeding in which this court may enter final orders and

     12    judgment, 28 U.S.C. § 157(b)(2)(A), (K); Fed. R. Bankr. P. 7002(2).

     13    The crux of core jurisdiction is the October 2019 Lenders $3.992

     14    million secured claim against 3549 Middlefield Road.       Proof of Claim

     15    No. 2-1; In re Washington Coast I, LLC, 485 B.R. 393, 402-07 (9th Cir.

     16    BAP 2012).

     17          Even if the matters raised by this adversary proceeding are non-

     18    core, this court may enter final orders and judgment with the consent

     19    of the parties. 11 U.S.C. § 157 (c) (1), (2); Wellness Int'l Network,

     20    Ltd. v. Sharif, 135 S.Ct. 1932 (2015).     Here, AME Zion Palo Alto has

     21    consented to the entry of final orders and judgments by this court;

     22    the October 2019 Lenders do not consent to the entry of final orders

     23    and judgments by this court.

     24

     25    5 At oral argument the plaintiff conceded that the fourth cause of action,
           i.e., rescission, should be dismissed as to the October 2019 Lenders.
     26    6 Except the fifth cause of action for fraud, all causes of action are

           directed to all defendants. The fifth cause of action is directed against
     27    the debtor, the debtor’s officers and board of directors, and Staccato
           Powell. As a consequence, the October 2019 Lenders are not parties to the
     28    fraud portion of the action.
                                                  9
Filed 05/03/21                             Case 21-02005                                Doc 104



      1    IV.   LAW

      2          Under Federal Rule of Civil Procedure 12(b)(6), a party may move

      3    to dismiss a complaint for “failure to state a claim upon which relief

      4    can be granted.”     Fed. R. Civ. P. 12(b)(6), incorporated by Fed. R.

      5    Bankr. P. 7012(b).     “A Rule 12(b)(6) dismissal may be based on either

      6    a lack of a cognizable legal theory or the absence of sufficient facts

      7    alleged under a cognizable legal theory.”       Johnson v. Riverside

      8    Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008); accord

      9    Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

     10          The Supreme Court has established the minimum requirements for

     11    pleading sufficient facts.    “To survive a motion to dismiss, a

     12    complaint must contain sufficient factual matter, accepted as true, to

     13    ‘state a claim to relief that is plausible on its face.’”      Ashcroft v.

     14    Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

     15    550 U.S. 544, 556, 570 (2007)).    “A claim has facial plausibility when

     16    the plaintiff pleads factual content that allows the court to draw the

     17    reasonable inference that the defendant is liable for the misconduct

     18    alleged.”   Id. (citing Twombly, 550 U.S. at 556).

     19          In ruling on a Rule 12(b)(6) motion to dismiss, the court accepts

     20    all factual allegations as true and construes them, along with all

     21    reasonable inferences drawn from them, in the light most favorable to

     22    the non-moving party.     Sprewell v. Golden State Warriors, 266 F.3d

     23    979, 988 (9th Cir. 2001); Cahill v. Liberty Mut. Ins. Co., 80 F.3d

     24    336, 337–38 (9th Cir. 1996).     The court need not, however, accept

     25    legal conclusions as true.     Iqbal, 556 U.S. at 678.    “A pleading that

     26    offers ‘labels and conclusions’ or ‘a formulaic recitation of the

     27    elements of a cause of action will not do.’”      Id. (quoting Twombly,

     28    550 U.S. at 555).
                                                 10
Filed 05/03/21                             Case 21-02005                                   Doc 104



      1          In addition to looking at the facts alleged in the complaint, the

      2    court may also consider some limited materials without converting the

      3    motion to dismiss into a motion for summary judgment under Rule 56.

      4    Such materials include (1) documents attached to the complaint as

      5    exhibits, (2) documents incorporated by reference in the complaint,

      6    and (3) matters properly subject to judicial notice.       United States v.

      7    Ritchie, 342 F.3d 903, 908 (9th Cir. 2003); accord Swartz v. KPMG LLP,

      8    476 F.3d 756, 763 (9th Cir. 2007) (per curium) (citing Jacobson v.

      9    Schwarzenegger, 357 F. Supp. 2d 1198, 1204 (C.D. Cal. 2004)).        A

     10    document may be incorporated by reference, moreover, if the complaint

     11    makes extensive reference to the document or relies on the document as

     12    the basis of a claim.     Ritchie, 342 F.3d at 908 (citation omitted).

     13    V.    DISCUSSION

     14          A.     AME Zion Palo Alto’s Right to Recover 3549 Middlefield Road
                        from the Debtor
     15

     16          Nonprofit religious corporations may bring an action to recover

     17    assets held in trust and that were wrongfully transferred to a third

     18    party.     Cal. Corp. Code § 9412(a)(1) 7; see generally 3 Miller and

     19    Starr, California Real Estate, Deeds and Descriptions § 8:51 (4th ed.

     20    2020) (enumerating grounds on which a deed regular on its face may be

     21    deemed invalid).

     22          Among the attacks that may be leveled against validity is that

     23
           7 3549 Middlefield Road was held in trust for AME Zion Palo Alto. Cal. Corp.
     24    Code § 9242(c)(2) (“No assets of a religious corporation are or shall be
           deemed to be impressed with any trust, express or implied, statutory or at
           common law unless one of the following applies...(2) Unless, and only to the
     25
           extent that, the articles or bylaws of the corporation, or the governing
           instruments of a superior religious body of general church of which the
     26    corporation is a member, so expressly provide...”). The Book of Discipline
           does so provide, “All assets owned by an African Methodist Episcopal Zion
     27    Church, whether incorporated, unincorporated, or abandoned: (a) Shall be held
           by the trustees of the church in trust for The African Methodist Episcopal
     28    Zion Church...” Compl., at 14:9-16 (emphasis added).
                                                  11
Filed 05/03/21                           Case 21-02005                              Doc 104



      1    the deed was beyond the powers of the corporation or those acting on

      2    its behalf, i.e., ultra vires. Miners’ Ditch Co. v. Zellerbach, 37

      3    Cal. 543, 578 (1869); McQuaide v. Enterprise Brewing Co., 14 Cal.App.

      4    315, 319 (1910) (written lease); Aitken v. Stewart, 129 Cal.App. 38,

      5    42-43 (1933) (note and deed of trust); Black’s Law Dictionary (11th

      6    ed. 2019) (“[Latin “beyond the powers (of),” “Unauthorized; beyond the

      7    scope of power allowed or granted by a corporate charter or by law.”).

      8    In the case of nonprofit religious corporations, California has

      9    delineated the reach of the ultra vires defense.

     10          Any contract or conveyance made in the name of a
                 corporation which is authorized or ratified by the board or
     11          is done within the scope of authority, actual or apparent,
                 conferred by the board or within the agency power of the
     12          officer executing it, except as the board's authority is
                 limited by law other than this part, binds the corporation,
     13          and the corporation acquires rights thereunder whether the
                 contract is executed wholly or in part executory.
     14

     15    Cal. Corp. Code § 9141(b) (emphasis added); see also Cal. Corp. Code §

     16    208(b) (general Corporate Law).   When corporate officers fail to

     17    follow the procedures delineated by § 9141(b) the deed is voidable,

     18    and not void.    Michaels v. Pac. Soft Water Laundry, 104 Cal. App.

     19    349, 363 (1930) (construing Cal. Corp. Code § 208), overruled in part

     20    by Mary Pickford Co. v. Bayly Bros., 12 Cal.2d 501 (1939).

     21          Officers of religious corporations are the corporation’s agents,

     22    and the corporation is bound by their actions if those acts were

     23    within their “authority, actual or apparent” or “the agency power of

     24    the officer.”   Cal. Corp. Code § 9141(b).    Actual authority may be

     25    express or implied.   Apparent authority exists where:

     26          The person dealing with the agent must do so with belief in
                 the agent's authority and this belief must be a reasonable
     27          one; such belief must be generated by some act or neglect
                 of the principal sought to be charged; and the third person
     28          in relying on the agent's apparent authority must not be
                                               12
Filed 05/03/21                            Case 21-02005                                Doc 104



      1          guilty of negligence.

      2

      3    Associated Creditors' Agency v. Davis, 13 Cal.3d 374, 399, (1975)

      4    (construing Cal. Corp. Code § 208).

      5          Ordinarily, the issue of the authority, actual or apparent, and

      6    the scope of the agency power of the person executing it are well

      7    within the jurisdiction of this court.     See Miner’s Ditch Co., 37 Cal.

      8    at 578; Aitken, 129 Cal.App. at 42-43.     Even in disputes involving

      9    religious corporations, civil courts have jurisdiction over civil and

     10    property rights. Watson v. Jones, 80 U.S. (13 Wall.) 679, 722-727

     11    (1871).   But civil courts must defer to the church on matters of

     12    “religious doctrine.”    Concord Christian Center v. Open Bible Standard

     13    Churches, 132 Cal.App.4th 1396, 1409 (2005).     When a civil court rules

     14    on civil and property questions it “employ[s] “ ’neutral principles of

     15    law, developed for use in all property disputes,’” as the basis for

     16    resolving such disputes, unless this determination depends on the

     17    resolution of an ecclesiastical controversy over religious doctrine,

     18    practice or polity.”    Concord Christian Center v Open Bible Standard

     19    Churches, 132 Cal.App.4th 1396, 1411 (2005), citing Jones v. Wolf, 443

     20    U.S. 595, 599, 602–604 (1979); Presbyterian Church v. Hull Church, 393

     21    U.S. 440, 449 (1969).

     22          Frequently, the line between those controversies that civil

     23    courts may resolve, i.e., civil or property rights, and those they may

     24    not resolve, i.e., ecclesiastical questions, is less than clear:

     25          Difficulties arise when application of the neutral
                 principles approach to a particular dispute requires a
     26          civil court to examine the governing documents of a
                 religious organization, such as a church constitution,
     27          articles of incorporation, bylaws or instruments of
                 property ownership. To the extent the interpretation or
     28          construction of these documents involves the resolution of
                                                 13
Filed 05/03/21                          Case 21-02005                                 Doc 104



      1          a matter of ecclesiastical doctrine, polity or
                 administration, the civil court must defer to the
      2          resolution of the issue by the “authoritative
                 ecclesiastical body.”
      3
           Concord Christian Center, 132 Cal.App.4th at 1411, citing Jones v.
      4
           Wolf, 443 U.S. at pp. 602–606 (emphasis added).
      5
                 This court believes that resolution of this property dispute
      6
           between AME Zion Palo Alto and AME Zion Western Episcopal District
      7
           requires resolution of an ecclesiastical question.    The crux of the
      8
           dispute is proper interpretation of The Book of Discipline as to
      9
           ownership of parish property, i.e., “in trust” for the Denomination,
     10
           Compl., at 14: 9-16, rather than the district, Id., at 17:15-22, and
     11
           the process by which a local church authorizes transfer of title,
     12
           i.e., consent of “the majority of members in full connection” and the
     13
           Quarterly Conference, Id., at 13:4-13, rather than approval by the
     14
           Board of Trustees and signature of the Pastor in Charge. Id., at 19:1-
     15
           7, 20:19-27.
     16
                 In such instances, the court must defer to the “highest
     17
           ecclesiastical authority that has decided the point.”     Episcopal
     18
           Church Cases, 45 Cal.4th 467, 485 (2009).    Here, that authority is the
     19
           Board of Bishops and it has unequivocally stated that “all deeds must
     20
           be restored” to the transferor church and that future transfers “must
     21
           be consistent with [church] law.”   Compl., at 27:15-20.    From the
     22
           express wording the court infers a finding that Bishop Powell, acting
     23
           through his alter ego, lacked authority, actual and apparent, and that
     24
           his actions fell outside the agency power of his office.    The Board of
     25
           Bishops’ order that the individual church properties “must be
     26
           restored,” suggests that the board considers the 2018 Deed voidable,
     27
           and not void.
     28
                                               14
Filed 05/03/21                          Case 21-02005                               Doc 104



      1          B.   AME Zion Palo Alto’s Right to 3549 Middlefield Road Vis-à-
                      Vis the October 2019 Lenders
      2

      3          California follows the “first in time, first in right” rule of

      4    priorities as applied to real estate transfers and encumbrances. First

      5    Bank v. East West Bank, 199 Cal.App.4th 1309, 1313 (2011); Friery v.

      6    Sutter Buttes Sav. Bank, 61 Cal.App.4th 869, 878 (1998); Reiner v.

      7    Danial, 211 Cal.App.3d 682, 687 (1989); 4 Miller and Starr, California

      8    Real Estate, Recording and Priorities § 10:1 (4th ed. 2020). The

      9    “first in time, first in right” rule has been modified by California’s

     10    recording statutes, under which subsequent purchasers or encumbrancers

     11    gain priority under the “race-notice theory.” Cal. Civ. Code §§ 1107,

     12    1214; First Bank, 199 Cal.App.4th at 1313.

     13          Under these ‘race-notice’ rules, a subsequent purchaser [or
                 encumbrancer] obtains priority for a real property interest
     14          by (1) acquiring the interest as a bona fide purchaser for
                 valuable consideration with neither actual knowledge
     15          nor constructive notice of (2) a previously
                 created interest and (3) ‘first duly record[ing]’ the
     16          interest, i.e., recording before the previously-created
                 interest is recorded.
     17
           Id. (emphasis original).
     18
                 An unrecorded interest in real property is enforceable between
     19
           the grantor and grantee and against a stranger who has knowledge or
     20
           even notice of the prior interest. RNT Holdings, LLC v. United General
     21
           Title Insurance Company, 230 Cal.App.4th 1289, 1296-97 (2014);
     22
           California Real Estate § 10:52.
     23
                      1.   Irregularities in the 2018 Deed
     24
                 Ordinarily, recorded documents do not impart notice of an
     25
           upstream ultra vires act of conveyance.   Firato v. Tuttle, 48 Cal.2d
     26
           136 (1957); First Fidelity Thrift & Loan Ass’n. v. Alliance Bank, 60
     27
           Cal.App.4th 1433 (1998); Cf. Triple A Mgmt. Co. v. Frisone, 69
     28
                                              15
Filed 05/03/21                             Case 21-02005                               Doc 104



      1    Cal.App.4th 520, 530–31 (1999) (transferee is charged with warning

      2    signs in the chain of title).

      3            Knowledge of facts imputes knowledge of the legal significance of

      4    those facts.    Triple A Management Co., Inc. v. Frisone, 69 Cal.App.4th

      5    520, 539 (1999); Bank One Texas v. Pollack, 24 Cal.App.4th 973, 981-

      6    982 (1994); California Real Estate § 10:81.

      7            The 2018 Deed contains two warning signs as to the ultra vires

      8    nature of that deed.    First, the 2018 Deed was not signed by two

      9    church officers.    California Corporations Code § 313 provides persons

     10    dealing with an entity with a safe haven from the lack of authority

     11    defense.

     12            Subject to the provisions of subdivision (a) of Section
                   208, any note, mortgage, evidence of indebtedness,
     13            contract, share certificate, initial transaction statement
                   or written statement, conveyance, or other instrument in
     14            writing, and any assignment or endorsement thereof,
                   executed or entered into between any corporation and any
     15            other person, when signed by the chairperson of the board,
                   the president or any vice president and the secretary, any
     16            assistant secretary, the chief financial officer or any
                   assistant treasurer of such corporation, is not invalidated
     17            as to the corporation by any lack of authority of the
                   signing officers in the absence of actual knowledge on the
     18            part of the other person that the signing officers had no
                   authority to execute the same.
     19
           Cal. Corp. Code § 313 (emphasis added).
     20
           Section 313 applies to religious corporations.     Saks v. Charity
     21
           Mission Baptist Church, 90 Cal.App.4th 1116, 1140-1142 (2001)
     22
           (applying § 313 to religious corporations).     It insulates transferees
     23
           from ultra vires attacks on the validity of deeds absent actual
     24
           knowledge as to the lack of authority of the person executing the
     25
           deed.    Snukal v. Flightways Mfg., Inc., 23 Cal.4th 754, 783 (2000);
     26
           Charity Mission Baptist, 90 Cal.App.4th at 1140.
     27
                   Here, the 2018 Deed was not signed by two church officers; rather
     28
                                                 16
Filed 05/03/21                             Case 21-02005                                Doc 104



      1    it was signed by “Rev. Kaloma Smith, Chief Executive Officer.”        This

      2    signature imputes notice to the 2019 October Lenders that the transfer

      3    may not have been authorized.

      4          Second, the 2018 Deed does not contain an attestation of notice

      5    to the California Attorney General or a representation of approval of

      6    the transfer by church membership at a duly noticed meeting.        Cal.

      7    Corp. Code § 9632.     Unlike for-profit corporations, a religious

      8    corporation must give the California Attorney General notice of its

      9    intent to dispose of all, or substantially all, of its assets.        “A

     10    [religious] corporation must give written notice to the Attorney

     11    General 20 days before it sells, leases, conveys, exchanges, transfers

     12    or otherwise disposes of all or substantially all of its assets unless

     13    the Attorney General has given the corporation a written waiver of

     14    this section as to the proposed transaction.”      Cal. Corp. Code § 9633.

     15    Failure to give that notice may result in the invalidity of the deed.

     16    Khmer Buddhist Ass’n. v. Phan, 2018 WL 4613114 (Cal. Ct. App.

     17    September 26, 2018).

     18          Moreover, a religious corporation must obtain the approval of the

     19    majority of its members for the disposition of all or substantially

     20    all of its assets outside the regular course of business.

     21          (a) Subject to the provisions of Section 9142, a
                 [religious] corporation may sell, lease, convey, exchange,
     22          transfer or otherwise dispose of all or substantially all
                 of its assets when the principal terms are:
     23
                 (1) Approved by the board; and
     24
                 (2) Unless the transaction is in the usual and regular
     25          course of its activities, approved by the members (Section
                 5034) and by any other person or persons whose approval is
     26          required by the articles or bylaws either before or after
                 approval by the board and before or after the transaction. 8
     27
           8 Because the complaint did not append the Articles of Incorporation or by
     28    Bylaws, the court cannot determine whether those documents incorporate the
                                                 17
Filed 05/03/21                             Case 21-02005                                   Doc 104



      1    Cal. Corp. Code § 9631 (emphasis added).

      2    Approved by the members means the majority have a duly held meeting

      3    with a quorum in attendance.

      4          “Approval by (or approval of) the members” means approved
                 or ratified by the affirmative vote of a majority of the
      5          votes represented and voting at a duly held meeting at
                 which a quorum is present (which affirmative votes also
      6          constitute a majority of the required quorum) or written
                 ballot in conformity with Section 5513, 7513, or 9413 or by
      7          the affirmative vote or written ballot of such greater
                 proportion, including all of the votes of the memberships
      8          of any class, unit, or grouping of members as may be
                 provided in the bylaws (subdivision (e) of Section 5151,
      9          subdivision (e) of Section 7151, or subdivision (e) of
                 Section 9151) or in Part 2, Part 3, Part 4 or Part 5 for
     10          all or any specified member action.
     11    Cal. Corp. Code § 5034. 9

     12           For these reasons California has enacted statutory protections,

     13    i.e., § 9632, by which transferees from religious corporations, and

     14    those downstream from them, can assure good title.

     15          Any deed or instrument conveying or otherwise transferring
                 any assets of a [nonprofit religious] corporation may have
     16          annexed to it the certificate of the secretary or an
                 assistant secretary of the corporation, [1] setting forth
     17          that the transaction has been validly approved by the
                 board, [2] that the notice, if any, required by Section
     18          9633 [notice to the California Attorney General] has been
                 given and [3] (a) stating that the property described in
     19          such deed or instrument is less than substantially all of
                 the assets of the corporation or that the transfer is in
     20          the usual and regular course of the business of the
                 corporation, if such be the case, or (b) if such property
     21          constitutes all or substantially all of the assets of the
                 corporation and the transfer is not in the usual and
     22          regular course of the business of the corporation, stating
                 the fact of approval thereof by the members (Section 5034).
     23          Such certificate is prima facie evidence of the existence
                 of the facts authorizing such conveyance or other transfer
     24          of the assets and conclusive evidence in favor of any
                 purchaser or encumbrancer for value who, without notice of
     25
           applicable provisions of The Book of Discipline.
     26    9 Contrary to the argument of the October 2019 Lenders at oral argument, the

           members of AME Zion Palo Alto approved a change in the name of the title hold
     27    from “AME Zion Church of Palo Alto, Inc.” to “University AME Zion.” Compl.,
           at 19:16-21. The membership did not approve a transfer of 3549 Middlefield
     28    Road to the Debtor.
                                                 18
Filed 05/03/21                           Case 21-02005                              Doc 104



      1          any trust restriction applicable to the property or any
                 failure to comply therewith, in good faith parted with
      2          value.

      3    Cal. Corp. Code 9632 (emphasis added).

      4          Here, the court infers that 3549 Middlefield Road was

      5    substantially all of AME Zion Palo Alto’s assets.   The 2018 Deed does

      6    not append a certificate by the church secretary that notice had been

      7    provided the California Attorney General and approved by the majority

      8    of the members.   Having notice of its absence, they are also charged

      9    with the significance of that fact. Triple A Management Co., 69

     10    Cal.App.4th at 539; Bank One Texas, 24 Cal.App.4th at 981-982.    The

     11    legal significance is that the transfer may not have been authorized

     12    in the manner mandated by law, Cal. Corp. Code § 9631, and that

     13    created a duty of inquiry on the part of the October 2019 Lenders.

     14          For these reasons the court believes that irregularities in the

     15    execution of the 2018 Deed fairly put the October 2019 Lenders on

     16    notice of the possible existence of an ultra vires transfer.

     17               2.     Inconsistency between title and possession

     18          In California, a bona fide encumbrancer is held to the “prudent

     19    purchaser” standard who is “charged with the knowledge of: (1) nature

     20    of property, (2) current use of property, (3) identity of person in

     21    possession of property, and (4) relationship between person in

     22    possession and person whose interest purchaser intends to acquire.” In

     23    re Sale Guar. Corp., 220 B.R. 660, 666 (9th Cir. BAP 1998); Cal. Code

     24    of Civ. Proc. § 19. The encumbrancer therefore has an affirmative duty

     25    to inspect the property to be received as collateral and is charged

     26    with the knowledge that a reasonable inspection would reveal. Preston

     27    v. Goldman, 42 Cal.3d 108, 123 (1986); Stanford v. City of Ontario, 6

     28    Cal.3d 870, 882-84 (1972); Connor v. Great Western Sav. Loan Ass’n, 69
                                                19
Filed 05/03/21                             Case 21-02005                                  Doc 104



      1    Cal.2d 850, 865 (1968); California Real Estate § 10:84. A reasonable

      2    investigation requires more than a mere examination of title.

      3          Minimum investigation required. If the public records do
                 not disclose the possessor's interest, the subsequent
      4          purchaser or encumbrancer must investigate to determine
                 what rights are claimed or held by the occupant. In most
      5          cases, a mere examination of the public records probably is
                 not a sufficient investigation. The minimum investigation
      6          by a prudent buyer or encumbrancer requires an inquiry of
                 the occupant about his or her right to possession. If an
      7          investigation or inquiry is not conducted, the party
                 dealing with the property is held to implied notice of all
      8          information that a reasonable investigation would have
                 disclosed.
      9
           California Real Estate § 10:84 (emphasis added).
     10
                 “Where possession is inconsistent with the interest of the party
     11
           from whom purchaser intends to acquire title, the [prudent
     12
           encumbrancer] has a duty to inquire about rights of the occupant.” In
     13
           re Sale Guar. Corp., 220 B.R. at 666; Cal. Code of Civ. Proc. § 19.
     14
           “Possession by tenant provides constructive notice to the purchaser of
     15
           the lessor’s interest in property.”     See Id. (emphasis added);
     16
           California Real Estate § 10:84.
     17
                 Here the dispute is a textbook case of imputed notice implied by
     18
           an inconsistency between record title and actual possession.        “Whether
     19
           or not a particular use and occupation of the premises is of the type
     20
           and nature to imply notice is a question of fact to be decided by the
     21
           circumstances of each case.” California Real Estate § 10:84;
     22
           California Packing Corp. v. Lopez, 207 Cal. 600, 602 (1929); Keese v.
     23
           Beardsley, 190 Cal. 465, 474 (1923); Randall v. Allen, 180 Cal. 298,
     24
           301–302 (1919). 10   The simple point is this: as of April 2018, title to
     25
           3549 Middlefield Road was held by the “AME Zion Western Episcopal
     26
           10AME Zion Palo Alto will thus bear the burden of proof on the issue of
     27    notice at trial, California Real Estate § 10:84; High Fidelity Enterprises,
           Inc. v. Hull, 210 Cal. App.2d 279, 281 (1962); Dreyfus v. Hirt, 82 Cal. 621,
     28    623–624 (1890); In re Weisman, 5 F.3d 417 (9th Cir. 1993).
                                                 20
Filed 05/03/21                             Case 21-02005                                   Doc 104



      1    District,” Compl., Exh. B (Grant Deed).      Juxtaposed against title is

      2    continuous 50-year occupation of that premises, and use as a house of

      3    worship, by “AME Zion Church of Palo Alto” and/or “University AME Zion

      4    Church.”   The October 2019 Lenders were under a duty to inspect their

      5    proposed collateral, i.e., 3549 Middlefield Road, prior to lending.

      6    Had they done so, they would have discovered an inconsistency between

      7    title and possession.    Had they inquired of AME Zion Palo Alto as to

      8    its interest, if any, in that property, they would have learned that

      9    AME Zion Palo Alto asserted an ownership interest in the property.

     10    For the purposes of a motion to dismiss, facts exist from which the

     11    October 2019 Lenders are fairly charged with notice and, as a result,

     12    are not good faith encumbrancers. 11

     13    \

     14    \

     15    \

     16    \

     17

     18    11Though the court need not reach the question of whether Bishop Powell
           and/or AME Zion Western Episcopal District’s fraud trumps the bonda fide
     19    encumbrancer rule, it does not appear so in this case. The law on this is
           well settled. “Generally[,] an instrument procured by fraud cannot be
     20    revoked or reformed unless it can be done without prejudice to a bona fide
           purchaser. Whether or not a prior instrument obtained by fraud can be relied
     21    on by a bona fide purchaser depends on the type of fraud involved, whether
           the fraud was in the inception or the inducement to obtain the instrument.
     22
           Fraud in the inception. When a party is unaware of the nature of the
     23    instrument being executed because of the fraud of the grantee or beneficiary,
           there is fraud in the inception and the document is void and cannot be relied
     24    on by a bona fide purchaser....

           Fraud in the inducement. When the grantor or trustor knows that he or she is
     25
           executing a deed or trust deed, but he or she is induced to do so by the
           false representations or promises of the grantee or beneficiary, there is
     26    fraud in the inducement rendering the instrument voidable against the grantee
           or another with notice, but it can be enforced by a subsequent bona fide
     27    purchaser against the grantor or trustor.” California Real Estate § 10:73.
           And it does not appear that fraud in the inducement exited in this case or
     28    that the lenders were aware of the impropriety of Bishop Powell’s actions.
                                                  21
Filed 05/03/21                          Case 21-02005                                 Doc 104



      1    VI.   CONCLUSION

      2          For the reasons set forth herein, the motion will be denied.   The

      3    court will issue an order from chambers.

      4           May 03, 2021

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                              22
Filed 05/03/21                                    Case 21-02005                                            Doc 104



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    Attorneys for the Plaintiff(s)                 Attorneys for the Defendants(s)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  Robert T. Matsui United States Courthouse
                                                         501 I Street, Room 7-500
      9                                                  Sacramento, CA 95814
     10    All Creditors

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                          23
